         Case 3:20-cv-02731-VC Document 210-2 Filed 05/20/20 Page 1 of 3




    FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                        Nelvis Reyes Cruz

8 & 9. Date and outcome of bond hearing, if any:

        Mr. Reyes Cruz is detained pursuant to 8 U.S.C. § 1231(a)(6) as a result of his reinstated

order of removal. He had a bond hearing on April 15, 2020, pursuant to Aleman Gonzales. The

immigration judge determined that DHS met its burden to show that Mr. Reyes Cruz is a danger

and a flight risk.

11. Medical condition(s) that put detainee at risk:

        Mr. Reyes Cruz states that he suffers from diabetes, obesity, hepatic steatosis (fatty liver

disease), high blood pressure, high cholesterol, anxiety, and depression. He also claims to suffer

from sleep apnea that has led to respiratory issues, and an ear infection that requires surgery.

        Mr. Reyes Cruz has been diagnosed with diabetes, high blood pressure, dyslipidemia,

obesity, traumatic brain injury, anxiety, and depressive disorder. The CDC does not list high

blood pressure, 1 high cholesterol, traumatic brain injury, anxiety, or depression as conditions that
place individuals at higher risk of severe illness from COVID-19. See Centers for Disease

Control and Prevention, People Who Are at Higher Risk for Severe Illness,


1
  Hypertension is mentioned on the CDC website in the context of discussing statistics from
China showing higher fatality for patients with comorbidities. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
However, it is not surprising that hypertension is not on the CDC’s list of high-risk conditions.
The CDC’s list already recognizes that people 65 or older are at higher risk for severe illness
from COVID-19, and it is not at all clear that hypertension in younger people alone puts them at
higher risk. According to the International Society of Hypertension, hypertension usually affects
the majority of people over 60, and therefore “there is no evidence that people with hypertension
are over-represented amongst those seriously infected by COVID-19. Indeed, the opposite is
true.” A Statement from the International Society of Hypertension on COVID-19, available at
https://ish-world.com/news/a/A-statement-from-the-International-Society-of-Hypertension-on-
COVID-19/. Similarly, the American Heart Association has noted that nearly half of Americans
deal with high blood pressure and warned that “elderly people with coronary heart disease or
high blood pressure may be more susceptible to the coronavirus and more likely to develop more
severe symptoms.” AHA Guidance, “What People with High Blood Pressure Need to Know
about COVID-19,” available at https://newsroom.heart.org/news/what-people-with-high-blood-
pressure-need-to-know-about-covid-19 (emphasis added).
        Case 3:20-cv-02731-VC Document 210-2 Filed 05/20/20 Page 2 of 3




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited May 19, 2020). Defendants’ records reflect that his last chronic care was completed

on April 27, 2020, and his medications continued without any increase. His labs obtained prior

to his last chronic care visit (A1C 5.9; triglycerides 122) showed significant improvement in his

A1C and triglycerides levels from his labs taken upon arrival at Mesa Verde in September 2019

(A1C 7.8; triglycerides 313). Defendants’ records do not reflect a sleep apnea diagnosis. Mr.

Reyes Cruz was seen on May 13, 2020 with a request for a “breathing machine,” but an oxygen

tank was not indicated based on his O2 levels at the time of his visit. A request has been

submitted to the pulmonary clinic for a sleep study to confirm the need for a CPAP. Defendants’

records also reflect that Mr. Reyes Cruz complained of ear pain on January 4, 2020, but refused

an appointment with a health care provider.
13. Felony or misdemeanor convictions, including date and offense:

       On October 2, 2018, Mr. Reyes Cruz was arrested for DUI by the San Francisco Police

Department in violation of California Vehicle Code § 23152(a), a misdemeanor, convicted on

April 12, 2019, and sentenced to 20 days in jail.

       On September 19, 2006, Mr. Reyes Cruz was arrested in Indiana for fleeing from a police

officer in violation of Indiana Code § 35-44-3-5, a felony, and sentenced to one year. This arrest

and conviction appears to be the result of Mr. Reyes Cruz’s failure to return himself to law

enforcement custody.

       On December 3, 2005, Mr. Reyes Cruz was arrested in Maryland for possession or use of

a false identification in violation of Maryland Code § 1 1432, a misdemeanor. While it appears

that charges were not pursued, a failure to appear was issued on December 12, 2005.

       On May 25, 2004, Mr. Reyes Cruz was arrested in Indiana for Operating a Vehicle While

Intoxicated in violation of Indiana Code § 9-30-5-2(a), a misdemeanor, with a 60 days suspended

sentence.

15. Scheduled removal date:

       On January 10, 2020, an Immigration Judge denied Mr. Reyes Cruz’s application for

                                                    2
             Case 3:20-cv-02731-VC Document 210-2 Filed 05/20/20 Page 3 of 3




relief from removal and ordered him removed. Mr. Reyes Cruz has appealed that decision and

his appeal is pending with the BIA.

         Mr. Reyes Cruz’s petition for review with the Ninth Circuit was dismissed on May 18,

2020, for failure to prosecute. Reyes Cruz v. Barr, No. 20-70669, Dkt. No. 7 (9th Cir. May 18,

2020).

20. Other information relevant to bail determination:

         Mr. Reyes Cruz was previously removed from the United States on November 14, 2007,

and reentered the United States at an unknown date, time, and location.

         In the past five years, Mr. Reyes Cruz has been arrested four times for domestic violence

incidents:

         •     On March 19, 2016, Mr. Reyes Cruz was arrested for threatening to commit a crime

               with intent to terrorize in violation of California Penal Code § 422, which was

               dismissed due to victim unavailability or declination to testify.

         •     On July 11, 2017, he was arrested for threatening to commit a crime with intent to

               terrorize in violation of California Penal Code § 422, which was dismissed due to

               insufficient evidence.

         •     On September 28, 2018, he was arrested for inflicting corporal injury on a

               spouse/cohabitant in violation of California Penal Code § 273.5(a), which was

               dismissed due to insufficient evidence.

         •     On March 4, 2019, he was arrested for inflicting corporal injury on a

               spouse/cohabitant in violation of California Penal Code § 273.5(a), which was

               dismissed due to insufficient evidence.

These numerous recent arrests show that Mr. Reyes Cruz is a danger and cannot be released, as

the immigration judge recently found.




                                                     3
